Citation Nr: 1035354	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-30 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to a schedular rating in excess of 30 percent for 
anxiety and depressive disorder.

4.  Entitlement to a rating in excess of 50 percent for anxiety 
and depressive disorder, on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321.

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU), to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 4.16(b).




ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2007 rating decision in which the RO granted the 
Veteran's claim for an increased rating for service-connected 
anxiety and depressive disorder, assigning a 30 percent rating, 
effective April 14, 1006, and denied claims for service 
connection for PTSD and a TDIU.  In March 2007, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in September 2008, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2008.

This appeal also arose from a July 2008 rating decision in which 
the RO denied the Veteran's claim for service connection for 
prostate cancer.  In July 2008, the Veteran filed an NOD.  An SOC 
was issued in July 2009, and later that month, the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

A veteran is presumed to seek the maximum available benefit for 
disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As noted, the RO 
awarded a 30 percent rating for anxiety and depressive disorder 
back to April 14, 2006, the Veteran's date of claim.  However, 
inasmuch as a higher rating for anxiety and depressive disorder 
is potentially assignable since that date, the Board has 
characterized the appeal as encompassing this matter.

For reasons expressed in more detail, below, the Board has 
recharacterized the appeal as encompassing claims for higher 
rating  for anxiety and depressive disorder, on schedular and 
extra-schedular basis, and a claim for a TDIU, o include on an 
extra-schedular basis  (as reflected on the title page).

The Board's decision on the matters of the Veteran's claims for 
service connection for PTSD and a schedular rating in excess of 
30 percent for anxiety and depressive disorder is set forth 
below.  The matters of service connection for prostate cancer, 
for a rating in excess of 50 percent for anxiety and depressive 
disorder, on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321, and a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), are addressed in the remand 
following the order; these matters are being remanded to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further action.  VA will notify the Veteran when further action, 
on his part, is warranted.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although the record includes a diagnosis of PTSD, the weight 
of the competent, persuasive medical evidence indicates that the 
Veteran does not meet the diagnostic criteria for PTSD.

3.  Pertinent to the April 2006 claim for increase, the Veteran's 
psychiatric symptoms have primarily included depressed mood, 
irritability, nightmares, flashbacks, sleep disturbance, anxiety, 
social isolation, hallucinations, and some suicidal ideation; 
collectively, pursuant to VA's rating schedule, these symptoms 
are suggestive of occupational and social impairment with reduced 
reliability and productivity.





CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of a 50 percent schedular rating for 
anxiety and depressive disorder are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.130, Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating 
cases, a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Regarding the Veteran's claim for service connection for PTSD, in 
an April 2006 pre-rating letter, the RO provided notice to the 
Veteran explaining what information and evidence was needed to 
substantiate the claim for service connection, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This letter 
also included information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The March 2007 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the April 2006 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement as to the Veteran's claim for service 
connection for PTSD.

Regarding the Veteran's claim for an increased rating for anxiety 
and depressive disorder, in an April 2006 pre-rating letter, the 
RO provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for an increased 
rating, what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  This letter also included information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations.  The 
March 2007 rating decision reflects the initial adjudication of 
the claims after issuance of this letter.  After the initial 
adjudication, the September 2008 SOC set forth the criteria for 
ratings for mental disorders (which suffices, in part, for 
Dingess/Hartman).

After issuance of the above-described notice, and opportunity for 
the Veteran and his representative to respond, the RO 
readjudicated the claim for an increased rating as reflected in 
the February 2010 supplemental SOC (SSOC).  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, VA treatment records, Social Security Administration 
records, and the reports of September 2006 and August 2008 VA 
examinations.  Also of record and considered in connection with 
this matter are various written documents provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with the claims for service connection for 
PTSD or for an increased rating for anxiety and depressive 
disorder is required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate each claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that, on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the occurrence of the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010), and 75 Fed. Reg. 41092 (July 15, 2010)(correcting the 
effective and applicability dates from July 12, 2010 to July 13, 
2010).  The revisions apply to, among others, claims appealed 
before July 13, 2010, but not yet decided by the Board.  

In this case, however, the Veteran has not meet the first 
essential criterion for service connection for PTSD-medical 
diagnosis of the disorder in accordance with the diagnostic 
criteria for the disorder.  As such, further discussion of the 
recent revisions to 38 C.F.R. § 3.304 is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the Fourth 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 
4.125 (noting that VA has adopted the nomenclature of the DSM-
IV).


The Veteran's service treatment records are negative for any 
finding or diagnosis of PTSD.

In March 2006 and May 2006, the Veteran submitted private 
examination reports by a psychological associate, based on 
several appointments related to his PTSD treatment.  The Veteran 
reported working in a hangar that had been converted into a 
morgue.  Body bags were flown in from Vietnam, and he and fellow 
soldiers had to sort through belongings and forward them to the 
families.  The Veteran described his horror at being surrounded 
by thousands of dead bodies, and he reported hearing of a 
classmate who was killed in Vietnam.  The Veteran reported being 
terrified when he was sent to Vietnam.  He described arriving in 
Da Nang, conscious of the dead bodies that he had handled and his 
friend who had been killed.  The Veteran also reported the stress 
of driving a truck at night in Korea because he did not know who 
the enemy was when he would drive through checkpoints.  He 
reported seeing a fellow soldier killed by a grenade blast.

Since discharge, the Veteran reported chronic PTSD symptoms, 
including intrusive flashbacks and traumatic nightmares.  He 
described waking up during the night shaking and sweating, with 
his heart racing.  He had trouble falling asleep and staying 
asleep.  He reported awakening at night, and walking outside with 
his gun to check for danger.  The Veteran also noted that he 
engaged in avoidance techniques.  He had considerable problems 
with anger.  The Veteran had been married four times, and was 
currently separated from his fourth wife.  He suffered from 
social isolation.  In May 2006, he reported that he recently 
asked his brother to hold his guns for him.

On mental status examination, the Veteran was cooperative and in 
normal dress.  He had limited range of emotion.  Judgment and 
insight were limited, and he had no current suicidal or homicidal 
ideation.  The psychological associate noted that because of the 
Veteran's military experience, he experienced symptoms that met 
the criteria for the diagnosis of PTSD as reported in the DSM-IV.  
The examiner also diagnosed him with generalized anxiety 
disorder.  The PTSD diagnosis was based on all four criteria set 
forth in the DSM-IV being met.  Criterion A was met based on the 
determination that the Veteran witnessed the death of and serious 
injury to others and felt threatened with death and bodily harm.

The examiner noted that the Veteran's symptoms interfered 
significantly with his occupational, social, and personal life.  
The Veteran's intrusive flashbacks and hyperarousal contributed 
to sporadic levels of productivity at his job.  These same 
symptoms negatively impacted the concentration and memory 
required to learn new tasks.  The examiner determined that the 
Veteran was severely limited in his ability to initiate or 
sustain work and social relationships.  She, therefore, 
considered the Veteran to be permanently disabled and 
unemployable.  

On VA examination in September 2006, the Veteran admitted that he 
was never in Vietnam, although his unit did receive some body 
bags from Vietnam when he was stationed at Fort Ord.  The 
examining psychologist noted that the fact that the Veteran had 
served in Vietnam by his self-report was at variance with the 
psychological report done by the psychological associate which 
noted that the Veteran was in Vietnam.

The psychologist spoke with the Veteran about the most stressful 
or traumatic events he experienced while in the military.  The 
Veteran first told the examiner that he witnessed another soldier 
killed by a hand grenade.  As the examiner questioned him about 
this incident, the Veteran admitted he did not actually see this 
happen, but he heard the explosion.  He also stated that he never 
saw the body after the explosion.  The Veteran described having 
to deal with body bags that came back from Vietnam.  When the 
examiner questioned him further about this, the Veteran admitted 
that he did not actually have to handle the bags, but he saw many 
of them.  He was not responsible for opening them or trying to 
identify body parts or find other sources of identification 
within the bags, as he had previously reported to his private 
examiner.

Regarding PTSD-related symptomatology, the Veteran admitted that 
he had felt suicidal in the past, primarily related to the 
feeling that he could not adequately support his family.  The 
Veteran noted that over the last few years, he had become 
increasingly withdrawn.  The Veteran stated that he had 
difficulty sleeping at night, and had nightmares related to 
experiences in the military.  He avoided news about the current 
wars because it made him anxious.  The Veteran reported positive 
symptomatology for criteria B, C, and D on direct questioning.

In reviewing the claims file, the examining psychologist noted 
the private psychological associate's examination report of the 
Veteran, where she diagnosed the Veteran had PTSD, chronic, 
severe, based solely on clinical interview data without reference 
to other information.  The psychologist noted that in her report, 
the private examiner documented in her report that the Veteran 
had been in Vietnam, which he denied in the VA examination.  
Based on his evaluation, the psychologist did not believe that 
there was sufficient evidence to document that the Veteran had 
PTSD related to military service.  Rather, it appeared that he 
had longstanding personality characteristics that were more 
explanatory of the difficulties he had in social and occupational 
functioning over the years.  The examiner noted that there was no 
evidence of any report of PTSD symptoms in early evaluations of 
record; this absence of symptoms for a significant period of time 
would be highly unusual if the Veteran did have chronic PTSD.  
The examiner noted that the Veteran appeared to have longstanding 
anxiety.  The Veteran was diagnosed with anxiety disorder, not 
otherwise specified (NOS), and depressive disorder, NOS.  He was 
also diagnosed with traits of schizoid, avoidant, and paranoid 
personalities.  

The Veteran was not diagnosed with PTSD on August 2008 
examination in conjunction with his claim for an increased rating 
for anxiety and depressive disorder.  The Board notes, however, 
that this examination was specifically tailored to the 
symptomatology related to his anxiety disorder.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the VA psychologist's finding 
that the Veteran did not meet the full criteria for a PTSD 
diagnosis, the most probative medical opinion on this point.  The 
physician's diagnosis was based upon full consideration of the 
Veteran's service and post-service records, including the 
Veteran's credible assertions, as well as supported by stated 
rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the 
probative value of a physician's opinion depends in part on the 
reasoning employed by the physician and whether or not (or the 
extent to which) he reviewed prior clinical records and other 
evidence).  The psychologist also considered the private 
psychological associate's report and discussed the problems 
contained in that report.  Thus, the Board accepts this opinion 
as probative evidence on the question of a current PTSD 
diagnosis.

In regard to the private psychological associate's diagnosis of 
PTSD, the Board finds that such diagnosis was based partly on a 
history provided by the Veteran, which lacks credibility.  As 
noted above, the psychological associate found that Criterion A 
for PTSD was met based on her determination that the Veteran 
witnessed the death of and serious injury to others and felt 
threatened with death and bodily harm.  Specifically, this 
diagnosis was established on the Veteran's allegations that he 
witnessed body bags while serving stateside and subsequently 
deployed to Vietnam with the fear of being killed, personally saw 
a soldier killed by a grenade explosion, and that he personally 
handled corpses and had to identify personal items from these 
bodies to return to the families.  Significantly, however, the 
Veteran admitted in his September 2006 VA examination that none 
of these statements was accurate.  In fact, the Veteran had not 
deployed to Vietnam, did not personally witness a grenade blast 
that killed a soldier (nor did he see the body), and he did not 
handle any of the body bags, although he did assert that he saw 
them.  The psychological associate based her finding that the 
Veteran met Criterion A based on the Veteran's descriptions of 
these stressors, which later turned out to be inaccurate and 
without credibility.  Therefore, the psychological associate's 
diagnosis must be afforded little, if any, evidentiary weight.

As a medical opinion (or in this case, an opinion relating to the 
existence of a diagnosis of PTSD, partly based on the Veteran's 
own assertions) can be no better than the facts alleged by the 
Veteran, an opinion based on an inaccurate (or unsubstantiated) 
factual premise has limited, if any, probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Consequently, because that the Veteran clearly failed to 
provide the private psychological associate with an accurate 
stressor history, the Board cannot attach any significant 
probative value to a medical diagnosis of PTSD that is clearly 
based on an inaccurate history.

In short, the most persuasive medical opinion evidence weighs 
against the existence of a current diagnosis, and ultimately, the 
claim.

As the preponderance of the competent evidence establishes that 
the first, essential criterion for service connection for PTSD-
medical diagnosis of the disorder in accordance with the 
diagnostic criteria for the disorder-is not met, service 
connection for PTSD cannot be established, and the Board need not 
address the remaining criteria for service connection for PTSD.  
See 38 C.F.R. § 3.304(f).

Finally, as for any direct assertions by the Veteran and/or his 
representative that the Veteran meets the diagnostic criteria for  
PTSD, such evidence provides no basis for allowance of the claim.  
As indicated above, the matter on which this claim turns is 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his 
representative, and his family are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a competent diagnosis.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods, pertinent to the April 2006 
claim for increase.

Historically, the Veteran was granted service connection for 
cardiac neurosis without findings of heart ailment other than 
premature ventricular contractions, and assigned a 10 percent 
rating from August 5, 1971.  The Veteran filed his claim for 
increase in April 2006.  In March 2007, the RO granted the 
Veteran's claim, assigning him a 30 percent rating, effective 
April 14, 2006 (the date of his claim for increase).  The RO also 
recharacterized his disability as anxiety and depressive 
disorder.  The Veteran appeals the assigned rating.

The rating for the Veteran's anxiety and depressive disorder has 
been assigned pursuant to Diagnostic Code 9400.  However, the 
actual criteria for rating the Veteran's disability are set forth 
in a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
DSM-IV, GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF score 
and interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

At the outset, the Board notes that, in addition to service-
connected anxiety and depressive disorder, the medical evidence 
reflects symptomatology (but no diagnoses of) schizoid, avoidant, 
and paranoid personalities and PTSD.  Where it is not possible to 
distinguish the effects of nonservice-connected conditions from 
those of service-connected disabilities, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
Veteran's service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  As there is no indication here that it 
is possible to distinguish the symptoms from the Veteran's 
various psychiatric symptomatology, the Board has considered all 
of his psychiatric symptoms in evaluating his service-connected 
anxiety and depressive disorder.

The relevant medical evidence describing the severity of the 
Veteran's service-connected anxiety and depressive disorder 
during this period includes Social Security Administration 
records, reports of March 2006 and May 2006 private psychological 
examinations, and reports of September 2006 and August 2008 VA 
examinations.

In March 2006 and May 2006, the Veteran submitted private 
examination reports written by a psychological associate that 
were based on several episodes of treatment.  The Veteran 
reported intrusive flashbacks and traumatic nightmares.  He 
described waking up during the night shaking and sweating, with 
his heart racing.  He had trouble falling asleep and staying 
asleep.  He reported awakening at night, and walking outside with 
his gun to check for danger.  The Veteran also noted that he 
engaged in avoidance techniques.  He had considerable problems 
with anger.  The Veteran had been married four times, and was 
currently separated from his fourth wife.  He suffered from 
social isolation.  He did not feel safe even when in church, and 
he had trouble concentrating.  In May 2006, he noted that he 
recently asked his brother to hold his guns for him.

On mental status examination, the Veteran was cooperative and in 
normal dress.  Affect was blunted.  He had limited range of 
emotion.  Thought process was linear.  Judgment and insight were 
limited, and he had no current suicidal or homicidal ideation.  
The Veteran was diagnosed with generalized anxiety disorder and 
PTSD.  A GAF score of 37 was assigned.

The examiner noted that the Veteran's symptoms interfered 
significantly with his occupational, social, and personal life.  
The Veteran's intrusive flashbacks and hyperarousal contributed 
to sporadic levels of productivity at his job.  These same 
symptoms negatively impacted the concentration and memory 
required to learn new tasks.  The examiner determined that the 
Veteran was severely limited in his ability to initiate or 
sustain work and social relationships.  She, therefore, 
considered the Veteran to be permanently disabled and 
unemployable.  

On general VA examination in September 2006, the Veteran reported 
feeling depressed for the past six or seven years.  The Veteran 
noted that he cried often and did not have a lot of interest and 
energy.  The Veteran reported nightmares three to four times per 
week, and he had intrusive thoughts.  He reported being anxious, 
easily startled, hypervigilant, uncomfortable in crowds, and 
quick to anger.  The Veteran denied panic attacks.  The Veteran 
reported that he last worked in 1994 and that he quit work due to 
his anxiety.  He also noted, however, that he was not working due 
to physical problems, including neck pain.  Some hallucinations 
were reported.

On mental status evaluation, the Veteran had no loose 
associations or flight of ideas, or bizarre motor movements or 
tics.  His mood was a bit labile.  His affect was appropriate.  
The Veteran alleged nightmares and intrusive thoughts.  Homicidal 
and suicidal ideation and intent were denied.  There was no 
impairment of thought processes or communication.  There were no 
delusions, hallucinations, ideas of reference or suspiciousness.  
The Veteran was oriented to time, person, and place.  His memory, 
both remote and recent, appeared to be adequate.  Insight and 
judgment was marginal, and intellectual ability was adequate.  
The physician diagnosed the Veteran with anxiety disorder NOS and 
mixed personality traits, assigning a GAF score of 53.

On psychological VA examination in September 2006, the Veteran 
reported that he had felt suicidal in the past, primarily related 
to the feeling that he could not adequately support his family.  
The Veteran had turned over his guns to a friend and no longer 
had guns in his house.  The Veteran noted that over the last few 
years, he had become increasingly withdrawn.  The Veteran stated 
that he had difficulty sleeping at night, and had nightmares 
related to experiences in the military.  He avoided news about 
the current wars because it made him anxious.  

Based on his evaluation and a review of the claims file, the 
psychologist noted that the Veteran appeared to have longstanding 
anxiety and dysthymia.  The Veteran was diagnosed with anxiety 
disorder, not otherwise specified (NOS), and depressive disorder, 
NOS.  He was also diagnosed with traits of schizoid, avoidant, 
and paranoid personalities.  A GAF score of 50 was assigned.

On August 2008 VA examination, the Veteran was clean, neatly 
groomed, and appropriately and casually dressed.  The Veteran's 
attitude was suspicious, irritable, and guarded.  Affect was 
constricted.  Mood was agitated and dysphoric.  The Veteran had 
attention disturbances, and he reported regular visual 
hallucinations of animals.  Orientation was not intact to person 
or time, but was oriented to place.  The Veteran's thought 
process was evasive.  Thought content was unremarkable.  The 
Veteran had no delusions, and judgment was normal.  He reported 
sleep impairment and described having nightmares about his 
brother.  Obsessive and ritualistic behavior was denied.  Panic 
attacks were also denied.  The Veteran admitted to having 
homicidal and suicidal thoughts, although he denied current 
ideation, intent, plan, or a history of suicide attempts.  The 
examiner noted that impulse control was good, and the Veteran 
denied episodes of violence.

The Veteran was a poor historian when the examiner tried to 
elicit information relating to activities of daily living.  The 
Veteran noted that he spent most of the time at home with his son 
and wife.  He did not help with household chores, and he did not 
go shopping, as he was uncomfortable in crowds.  He no longer 
went fishing, which was an activity he used to enjoy.  Remote 
memory was normal and recent memory was mildly impaired.  The 
examiner noted that the Veteran would be unable to handle his own 
funds if his wife and son were no longer able to assist him.  The 
Veteran was not currently employed.

The examiner diagnosed the Veteran with anxiety disorder NOS.  
She noted that the Veteran reported increasing feelings of 
anxiety, including sleep problems, fatigue, irritability, memory, 
and social isolation (no friends, little involvement in 
recreational activities).  He also reported regular visual 
hallucinations in the form of seeing animals.  It appeared to the 
examiner that the Veteran could have a cognitive impairment.  He 
was an extremely poor historian, had difficulty recalling recent 
and remote information, was evasive, and very guarded.  The 
examiner noted that there was not total occupational and social 
impairment due to mental signs and symptoms.  The Veteran was 
assigned a GAF score of 50.

Considering the pertinent evidence in light of the above, and 
pertinent to the Veteran's April 2006 claim for increase, the 
Board finds that, with resolution of all reasonable doubt in the 
Veteran's favor, the criteria for a 50 percent rating have been 
met.

As indicated above, the Veteran's psychiatric symptoms have 
included,  primarily, complaints of depressed mood, irritability, 
nightmares, flashbacks, sleep disturbance, anxiety, social 
isolation, hallucinations, and suicidal ideation.  A 50 percent 
rating is specifically supported by the Veteran's assertions that 
he was completely socially isolated except for his wife and son.  
The record additionally reflects that the Veteran reported 
increased disturbances in motivation and mood, as well as 
difficulty with short-term memory.  On several occasions the 
Veteran complained of having frequent flashbacks and nightmares.  
The Veteran sometimes presented with abnormal speech, judgment, 
and thinking on examination.  Affect was described as constricted 
at times, but was also appropriate at other times.  Although 
panic attacks rarely occurred, suicidal ideation and 
hallucinations were reported.

The VA examining psychologists each assigned a GAF score of 50 in 
September 2006 and August 2008, which is indicative of serious 
impairment in social, occupational, or school functioning, and 
the private psychological associate assigned a GAF score of 37 in 
March 2006 and May 2006, indicative of major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  In addition, taken together, the 
examination findings, the other mental health evidence of record, 
and the Veteran's reports, reasonably establish that the 
Veteran's symptoms result in occupational and social impairment 
with reduced reliability and productivity.

However, at no point has the Veteran's PTSD met the criteria for 
at least the next higher, 70 percent, rating.  As noted above, 
under the General Rating Formula, a 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  The 
objective medical evidence does not show such symptoms as or 
equal in severity to obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; spatial 
disorientation; or neglect of personal appearance and hygiene 
that are characteristic of the 70 percent rating.

The Veteran has had some documented symptoms of difficulty in 
establishing and maintaining effective social relationships.  
Furthermore, the Veteran has reported suicidal ideation but no 
intent or history of suicidal attempts.  However, the Board finds 
that when considering the Veteran's entire spectrum of 
symptomatology, his symptoms are not as severe as contemplated in 
the criteria for a 70 percent rating.

The Board also finds that none of the assigned GAF scores, alone, 
provides a basis for assignment of any higher rating for the 
Veteran's service-connected anxiety and depressive disorder.  The 
assigned GAF scores of record are 37 (in March 2006 and May 
2006), 53 (in September 2006), and 50 (in September 2006 and 
August 2008).

Under the DSM-IV, GAF scores from 31 to 40 indicate that the 
examinee has some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed person 
avoid friends, neglects family, and is unable to work).  GAF 
scores from 41 to 50 represent serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores from 51 to 
60 indicate that the examinee has moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).

The GAF score of 53 clearly reflects even less impairment than 
that contemplated in the current 50 percent rating; hence, this 
score provide no basis for an increased rating.  While the lowest 
GAF score of 37 suggests more significant impairment than what is 
contemplated in the 50 percent rating assigned, the Board notes 
that the examiner's GAF score was based mainly on the Veteran's 
objective symptomatology for PTSD, which, as noted above, was 
found to be inaccurate and incredible.  When considering the 
complete picture of the Veteran's symptomatology, to include 
consideration of all relevant examinations of record, the Board 
finds that the Veteran has more nearly approximated the criteria 
for a 50 percent rating, rather than a 70 percent rating.  See 38 
C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, 
rating are not met, it follows that the criteria for an even 
higher rating (100 percent) likewise are not met.

As a final point, it is noted that, in analyzing this claim, the 
Board has considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the symptoms, 
or effects, that would justify a particular rating. The Board has 
not required the presence of a specified quantity of symptoms in 
the rating schedule to warrant a higher rating for anxiety and 
depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The Board has applied the benefit-of-the doubt doctrine in 
determining that the criteria for a 50 percent rating are met, 
but finds that the preponderance of the evidence is against 
assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Service connection for PTSD is denied.

A 50 percent rating for anxiety and depressive disorder is 
granted, subject to the legal authority governing the payment of 
compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

The Veteran claims that he developed prostate cancer, as due to 
herbicide exposure, to include Agent Orange.  VA regulations 
provide that a veteran who had active military, naval, or air 
service in the Republic of Vietnam during the Vietnam Era shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran, however, did not service in Vietnam.  The Veteran 
served in Korea from September 18, 1968 to May 24, 1969 as a 
light truck driver and was stationed at Camp Casey.

The Board points out that the Department of Defense (DoD) 
provided to VA an inventory regarding Agent Orange use outside of 
the Republic of Vietnam.  Based on the current DoD findings, the 
use of herbicides has only been acknowledged for specific units 
that served in areas along the DMZ in Korea between April 1968 
and July 1969.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  Within the 7th Infantry Division, the 
units included the 1- 17th Infantry, 2-17th Infantry, 1-73rd 
Armor, and 2-10th Cavalry.  Field artillery, signal, and engineer 
troops also were supplied as support personnel during the time of 
the confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  See March 2003 fact sheet 
distributed by the Veterans Benefits Administration (VBA) (posted 
in September 2003).  If it is determined that a veteran who 
served in Korea during this time period belonged to one of the 
units identified by DoD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See 
MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet," September 
2003, available at 
http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea. doc.

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

In addition, effective August 31, 2010, VA has amended 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to an herbicide agent 
(to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 
2010).

The foregoing diseases shall be service connected if a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 
501(a), 1116; 38 C.F.R. §3.309 (e).

In written statements in support of his claim, the Veteran has 
alleged that, while stationed in South Korea at Camp Casey, in 
the course of his duties as a light truck driver, he personally 
delivered supplies to the units posted at the DMZ, and was thus 
exposed to Agent Orange.

The evidence indicates that the appellant served in Korea from 
September 1968 to October 1969, within the window for a possible 
presumption.  As discussed above, the DOD has only confirmed that 
specific units of the 2nd and 7th Infantry Divisions, and 
supporting field artillery, signal, and engineer troops were 
exposed to Agent Orange from April 1968 to July 1969, and the 
record does not reflect any evidence that the appellant was 
assigned to one of these specified units.  Although his military 
records show that he was in the 7th Infantry Division, he was 
attached to Company B, 7th Supply and Transport Battalion from 
September 1968 to May 1969, and his Military Occupational 
Specialty (MOS) was as a light truck driver.  From May 1969 until 
October 1969, the Veteran was assigned to Headquarters and 
Headquarters Company, 7th Supply and Transport Battalion, as a 
supply clerk.  Although there is no indication in his military 
record that he was ever attached to the infantry, field 
artillery, signal, or engineer units of the 7th Infantry Division 
that were determined by the DoD to have operated within the areas 
at the time Agent Orange was being used, considering the Veteran 
was a light truck driver, there remains a possibility that he 
delivered supplies to these units at the DMZ.  Because of this 
possibility, further development is warranted.

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for a rating in excess of 30 percent for 
anxiety and depressive disorder on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321.  Under these circumstances-to 
include the medical evidence suggesting unemployability-the RO 
should adjudicate the matter of the Veteran's claim for a rating 
in excess of 30 percent for anxiety and depressive disorder on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321, in the first 
instance, to avoid prejudice to the Veteran.  See e.g., Bernard 
v. Brown, Vet. App. 384 (1993).

The Board also points out that, as any decision with respect to 
the claim for service connection may affect the Veteran's claim 
for a TDIU, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), this claim is inextricably intertwined with the 
claim for service connection.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be considered 
together, it follows that, any Board action on the TDIU claim, at 
this juncture, would be premature.  Hence, a remand of this 
matter is warranted, as well.

Accordingly, on remand, the RO should undertake necessary 
development to determine the duties of 7th Supply and Transport 
Battalion (and if possible, specifically Company B) and whether 
those duties included supplying the 1-17th Infantry, 2-17th 
Infantry, 1-73rd Armor, and/or the 2-10th Cavalry at the DMZ at 
any time during the period from September 1968 to May 1969, 
through all appropriate sources.  Any additional action necessary 
to determine these duties (and/or to obtain relevant unit 
histories), to include follow-up action requested by any 
contacted entity, should be accomplished.  If the search for 
evidence indicating that the Veteran supplied units at the DMZ 
leads to negative results, the RO should notify the Veteran of 
this fact, explaining the efforts taken, and describing further 
action (if any) to be taken.

While the matter is on remand, the RO should also obtain and 
associate with the claims file all outstanding VA treatment 
records.  The claims file includes VA outpatient treatment 
records from the Durham VA Medical Center (VAMC) dated through 
January 2010.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain all records of 
treatment from the Durham VAMC since January 2010, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Therefore, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the remaining 
claims on appeal.  The RO's  letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).

Thereafter,  the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are  hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Durham VAMC 
all outstanding pertinent records of 
evaluation and/or treatment of the Veteran 
(since January 2010).  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims remaining on appeal, that is not 
currently of record.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU, to 
include on an extra- schedular basis pursuant 
to 38 C.F.R. § 4.16(b).  The RO's letter 
should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  The RO should undertake necessary action 
to determine the duties of the 7th Supply and 
Transport Battalion (specifically, B Company) 
and whether those duties included supplying 
the 1-17th Infantry, 2-17th Infantry, 1-73rd 
Armor, and/or the 2-10th Cavalry at the DMZ 
at any time during the period from September 
1968 to May 1969.  Any additional action 
necessary, to include follow-up action 
requested by any contacted entity, should be 
accomplished.  If the search for such records 
leads to negative results, the RO should 
notify the Veteran and afford him the 
opportunity to respond.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for service 
connection for prostate cancer; for a rating 
in excess of 50 percent for anxiety and 
depressive disorder, on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321, and a 
TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in light of 
all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


